                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )      Crim. No. 6:18-cr-00009-GFVT-HAI
                                                  )
 V.                                               )
                                                  )
 DENNIS RODNEY MIRACLE,                           )                    ORDER
                                                  )
        Defendant.                                )


                                       *** *** *** ***

       This matter is before the Court on the Recommended Disposition [R. 23] filed by United

States Magistrate Judge Hanly A. Ingram. The Defendant Dennis Rodney Miracle is charged

with two violations of his supervised release conditions. Id. at 2–3. For the reasons that follow,

the Recommended Disposition [R. 23] will be adopted.

       Judgment was originally entered against Mr. Miracle in January 2011, after he pled guilty

to one count of being a felon in possession of a firearm, one count of driving under the influence,

and one count of driving on a suspended license. [Id. at 1; R. 1-3.] At that time, Mr. Miracle

was sentenced to ninety-six months of imprisonment, followed by a three-year term of

supervised release. [R. 23 at 1.] Mr. Miracle began his initial term of supervised release on

August 15, 2017. Id.

       In June 2018, the Defendant’s supervised release was revoked for the first time after he

was found guilty of two violations. Id. at 2. These violations each stemmed from a drug test

administered by his probation officer which tested positive for methamphetamine and Mr.
Miracle’s subsequent admission to methamphetamine use. Id. As a result of these violations, Mr.

Miracle was sentenced to a below-Guidelines sentence of twelve months of imprisonment,

followed by an eighteen-month term of supervised release. Id. On April 1, 2019, Mr. Miracle

was again released and began his additional term of supervision. Id.

        On November 12, 2019, the United States Probation Office issued a Supervised Release

Violation Report which initiated these proceedings. Id. Mr. Miracle made his initial appearance

on December 17, 2019 and was remanded to custody at that time. [Id.; R. 17.] The Report

issued by the USPO charged Mr. Miracle with two violations following his October 13, 2019

arrest and citation for Operating a Motor Vehicle Under the Influence in Bell County, Kentucky.

[R. 23 at 2–3.] Specifically, Violation #1 alleges that Mr. Miracle violated the condition of his

supervised release which requires him to not commit another federal, state, or local crime. Id. at

2. Such conduct would constitute a Grade C violation. Id. Violation #2 alleges that Mr. Miracle

violated the condition that requires him to notify his probation officer within 72 hours of any

arrest or questioning by law enforcement. Id. at 3. This conduct would also constitute a Grade C

violation. Id.

        At the final hearing on January 3, 2020, Mr. Miracle contested both violations. See id. at

3. As a basis for Violation #1, the United States took the position that Defendant’s conduct

violated KRS § 189A.010(1)(c), which prohibits driving under the influence, and introduced

evidence as to each statutory element. 1 Id. at 4, 11–17. Judge Ingram heard testimony from the

two Middlesboro Police Officers who interacted with Mr. Miracle on the day of his arrest and

citation, Officer Christopher Stephen Barnes and Sergeant Joshua Allen Harris, as well as Mr.


1
 The Recommended Disposition indicates that the state court matter is still pending as the court and
prosecution are waiting on results from the blood test taken the day of arrest. [R. 23 at 2.]


                                                    2
Miracle’s federal probation officer. Id. The Government also introduced as evidence medical

records from Mr. Miracle’s hospital visit that followed shortly after his arrest. Id. at 8–9. Mr.

Miracle contested that he was illegally driving under the influence and insisted that, instead, his

behavior that day was due to an ongoing respiratory attack and, further, that he did not remember

driving the vehicle. Id. at 10, 14. Based upon the testimony and evidence introduced, Judge

Ingram found that each statutory element had been established by a preponderance of the

evidence. Id. at 11–15. Thus, Judge Ingram concluded that Mr. Miracle committed Violation

#1, as charged in the Report. Id. at 15.

       The Court now turns to the findings related to Violation #2, which charges that Mr.

Miracle violated the condition of his supervised release requiring that he notify his probation

officer within 72 hours of any arrest or questioning by law enforcement. Defendant did not

stipulate to Violation #2 but failed to introduce any exculpatory evidence or advance any

argument against a finding that he violated the relevant condition of supervised release. Id. at

17. As such, Judge Ingram found that the “evidence supporting Violation #2 was

uncontroverted,” and concluded that Mr. Miracle had committed Violation #2, as charged. Id.

       The parties did not offer a jointly recommended sentence. [R. 23 at 18.] The United

States argued for twelve months of imprisonment, followed by eleven months of supervised

release. Id. Defense counsel argued for ten months of imprisonment with no supervised release

term. Id. On January 8, 2020, Judge Ingram issued a Recommended Disposition which

recommended revocation of Mr. Miracle’s supervised release and a term of ten months of

imprisonment, followed by a twelve-month term of supervised release. Id. at 21.

       Judge Ingram appropriately considered the 18 U.S.C. § 3553 factors in coming to his

recommended sentence. Id. at 17. The current violations arising from Mr. Miracle’s arrest for



                                                 3
driving under the influence are concerning given that the initial charges and conviction in this

case resulted from an arrest for driving under the influence in a federal park. Id. at 20. Further,

as noted by Judge Ingram, such conduct is not outside of the norm for Mr. Miracle in view of his

extensive criminal history which includes multiple DUIs and public intoxication convictions. Id.

While he has made strides battling his alcohol addiction, his repeated run-ins with the criminal

justice system evince a lack of respect for the law and disregard for the danger posed to the

community by his behavior. Id.

        The Court reminds Mr. Miracle that the primary wrong in the supervised release context

is the violation of the Court’s trust. To this point, Judge Ingram noted that Mr. Miracle’s “own

testimony continues to evidence a casual attitude toward the law and his release conditions.” Id.

at 21. The recurring breaches of the Court’s trust and the need to deter similar future conduct

warrant a term of imprisonment.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Recommended

Disposition further advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 21–22; see 28 U.S.C. § 636(b)(1). No objections have been filed, and Defendant

Miracle submitted a waiver of allocution. [See R. 24.] Generally, this Court must make a de

novo determination of those portions of the Recommended Disposition to which objections are

made. 28 U.S.C. § 636(b)(1)(c). When no objections are made, as in this case, this Court is not

required to “review . . . a magistrate’s factual or legal conclusions, under a de novo or any other

standard.” See Thomas v. Arn, 474 U.S. 140, 151 (1985). Parties who fail to object to a

magistrate judge’s report and recommendation are also barred from appealing a district court’s

order adopting that report and recommendation. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). Nevertheless, this Court has examined the record and agrees with Magistrate Judge



                                                 4
Ingram’s Recommended Disposition.

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

follows:

       1.     The Recommended Disposition [R. 23] as to Defendant Dennis Rodney Miracle

is ADOPTED as and for the Opinion of the Court;

       2.     Defendant Miracle is found to have violated the terms of his Supervised Release

as set forth in the Report filed by the U.S. Probation Officer and the Recommended Disposition

of the Magistrate Judge;

       3.     Defendant Miracle’s Supervised Release is REVOKED;

       4.     Mr. Miracle is SENTENCED to the Custody of the Bureau of Prisons for a ten-

month term of imprisonment; and

       5.     Following his release from incarceration, Mr. Miracle is placed on supervised

release for a term of twelve months under the conditions originally imposed;



       This the 3rd day of February, 2020.




                                               5
